Status of Application
1.	Acknowledgment is made of the amendments filed 11/30/2021. Upon entering the amendments, claim 1 is canceled and claims 2-9 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the instant claims over the prior art applied in the previous office action. Upon cancelation of instant claim 1, only claims that were previously indicated as being allowable remaining pending in the application. As such, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 2-9 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method for preparing a spinel-reinforced magnesium oxide-based ceramic foam filter. Specifically, the prior art fails to teach a method wherein a ceramic slurry with a solids content of 60-70% is prepared by combining 15-25 wt% nanometer-sized alumina sol, 0.8-1.5 wt% rheological agent comprising 50 wt% polyvinyl butyral along with propyl methyl cellulose and/or hydroxyethyl cellulose, and light calcined magnesium oxide powder as balance, wherein said magnesium oxide powder further contains nanometer-sized lanthanum oxide sintering aid; wherein ethanol is added to said slurry and ball milling is undertaken; wherein a polyurethane foam template is soaked into the said slurry and squeezed via roller press so as to form a biscuit, and wherein the ethanol solvent is removed by treatment in a ventilation chamber at 40-50 °C to form a dry biscuit, and wherein thereinafter said dried biscuit is sintered at 1350-1550 °C so as to form a magnesium oxide-based ceramic foam filter.  
. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW23 February 2022